NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 26, 2017 *
                                 Decided May 26, 2017

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 16-3031

VICTOR WATKINS,                                    Appeal from the United States
     Plaintiff-Appellant,                          District Court for the Northern
                                                   District of Illinois, Eastern Division.
      v.
                                                   No. 13 C 9239
ANTHONY MARTIN,
    Defendant-Appellee.                            James B. Zagel,
                                                   Judge.

                                       ORDER

        Victor Watkins was arrested and charged with burglary in Illinois in 2013. He
moved the state court to quash the arrest, but the court found that probable cause existed
to arrest Watkins and denied his motion. After Watkins was found guilty, he brought
this action against police officer Anthony Martin under 42 U.S.C. § 1983, seeking
damages and claiming that Martin arrested him without probable cause. The district

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3031                                                                        Page 2

court granted summary judgment for Martin, reasoning that Watkins is precluded from
relitigating the state court’s finding that his arrest was supported by probable cause. We
agree and affirm the judgment.

       The victim of the burglary, Donita Nurse, discovered that someone had broken
into her car and stolen beauty products and medication. She later noticed blood inside
the car and drove it to a police station. The police swabbed the blood and ran a forensic
test, which revealed a DNA match to Watkins. A detective, Daniel Freeman, later
interviewed Nurse, who told him that she did not know Watkins and had never given
him permission to enter her car. Based on this information, Officer Martin arrested
Watkins without first getting a warrant.

       Watkins was charged with burglary and moved to quash the arrest for lack of
probable cause. At a hearing on his motion, Watkins questioned Officer Martin and
Detective Freeman about their investigation before his arrest. After eliciting testimony
that Martin had not interviewed Nurse personally and that Nurse had not signed the
criminal complaint, Watkins argued that the DNA match was the only evidence
supporting probable cause and was insufficient. The trial court concluded, however, that
probable cause existed, not only because Watkins’s blood had been found in the burgled
car, but also because Nurse had denied giving him permission to be in the car. Watkins
moved the court to reconsider, but then decided to proceed to trial.

       A bench trial ensued, and the state introduced the same evidence presented at the
pretrial hearing. Nurse described the car as she found it after the burglary—a broken
window and blood on the inside of the door—and testified that she did not know
Watkins and had never given him permission to enter her car. An evidence technician
also explained how he swabbed the blood for biological testing. And the parties
stipulated that the forensic test produced a DNA match to Watkins. Based on this
evidence the judge found Watkins guilty and sentenced him to 12 years’ imprisonment.

       Watkins appealed but did not challenge the trial court’s probable-cause
determination. See Illinois v. Watkins, No. 1-13-3816, 2015 WL 7965507 (Ill. App. Ct.
Dec. 4, 2015) (affirming conviction and sentence), review denied 48 N.E.3d 1096 (Ill.
Mar. 30, 2016). Instead, Watkins filed this § 1983 action alleging that Officer Martin
arrested him without probable cause. Martin moved to dismiss the suit as barred by Heck
v. Humphrey, 512 U.S. 477, 486–87 (1994), arguing that a decision favorable to Watkins
would undermine the validity of his burglary conviction. The district court denied
Martin’s motion, explaining that the limited information available to the court did not
No. 16-3031                                                                         Page 3

show conclusively that Watkins’s arrest was premised on the same information used to
convict him at trial. Later, in moving for summary judgment, Martin abandoned his Heck
defense and focused instead on the doctrine of issue preclusion. The district court ruled
for Martin on that ground, reasoning that Watkins’s claim under the Fourth Amendment
is precluded by the state court’s finding that the police had probable cause to arrest.

       On appeal Watkins continues to insist that Officer Martin lacked probable cause
to arrest him; he says there is “absolutely no evidence the crime ever occurred.” The
problem for Watkins, however, is that the record now shows that the state judge already
found that the same evidence—Watkins’s blood in the car and Nurse’s statement that
she did not know him and never gave him permission to be in her car—was enough, not
only for probable cause, but also to prove guilt beyond a reasonable doubt. Watkins’s
Fourth Amendment claim, therefore, necessarily implies the invalidity of Watkins’s
burglary conviction. Martin, as it turns out, was correct that Heck would bar the claim
(though he does not press this defense on appeal). See Haywood v. Hathaway, 842 F.3d
1026, 1029 (7th Cir. 2016) (explaining that Heck bars § 1983 claims inconsistent with the
validity of a conviction); Wiley v. City of Chicago, 361 F.3d 994, 997 (7th Cir. 2004)
(reasoning that Heck would bar claim of false arrest if arrest and prosecution were based
on same evidence).

       Even so, Watkins’s claim still is doomed because, as the district court concluded,
the doctrine of issue preclusion prevents Watkins from relitigating whether
Officer Martin had probable cause to arrest him. In Illinois, an issue litigated in a prior
proceeding may not be relitigated if the issues are identical, there was a final
adjudication on the merits, and the party to be precluded was a party to the prior
adjudication. See Allen v. McCurry, 449 U.S. 90, 103–04 (1980); Brown v. City of Chicago,
599 F.3d 772, 774 (7th Cir. 2010); Talarico v. Dunlap, 685 N.E.2d 325, 328 (Ill. 1997).
Watkins, rightly, does not dispute that all these criteria are met—the state court
specifically determined before Watkins’s trial that probable cause existed for the arrest.
Instead he argues that issue preclusion should not apply because, he insists, he did not
receive the required “full and fair opportunity” to litigate the claim. See Kremer v. Chem.
Const. Corp., 456 U.S. 461, 480–83 (1982); Talarico, 685 N.E.2d at 328. Watkins was denied
this opportunity, he says, because of alleged defects in the pretrial hearing: Nurse did
not testify, Freeman withheld a report stating that he hadn’t been able to contact her but
would try again, and the prosecutor withheld photos of the car and blood. But the record
demonstrates that Watkins was given a full and fair opportunity to litigate the issue of
probable cause. See, e.g., Brown, 599 F.3d at 775–76 (explaining that exclusion of evidence
with low probative value and high risk of unfair prejudice did not deprive plaintiff of
No. 16-3031                                                                        Page 4

full and fair hearing); Guenther v. Holmgreen, 738 F.2d 879, 885–86 (7th Cir. 1984)
(concluding that adversarial preliminary hearing on question of probable cause satisfied
due process). At the evidentiary hearing on his motion to quash the arrest, Watkins
examined Officer Martin and Detective Freeman about their investigation and contact
with the victim before Watkins was arrested. And at a hearing on his motion to
reconsider, Watkins declined the trial court’s invitation to call additional witnesses and
present more evidence. Accordingly, we agree with the district court that Watkins is
precluded from relitigating the issue of probable cause.

                                                                             AFFIRMED.